May 16, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    DERRICK TURNER D/B/A NO LIMIT TRANSPORTATION, Appellant

NO. 14-12-00241-CV                          V.

                      PACKAGE EXPRESS, LP, Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Package
Express, LP, signed December 5, 2011, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Derrick Turner d/b/a No Limit Transportation, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.